Per Curiam
Order.
The Comptroller seeks to appeal from an order of the Baltimore City Court reversing a holding of the Maryland Tax Court that it lacked jurisdiction to hear the claims of the appellees for the refund of certain taxes on beer. The trial court accordingly remanded the case to the Tax Court for a hearing on the merits. No such hearing has been held.
This Court being of the opinion that the order sought to be appealed from is not a final order, it is, this 17th day of November, 1961, ORDERED by the Court of Appeals of Maryland that the Appellees’ Motion to Dismiss the Appeals is granted and the Appeals are dismissed.